Title: To George Washington from Thomas Hill, 29 October 1780
From: Hill, Thomas
To: Washington, George


                  
                     Rutland Ocr 29. 1780
                  
                  With the greatest respect, I beg leave to lay my situation before
                     your Excellency, hoping when you consider the particulars you will be pleased to
                     grant my request, to go on parole in the first Cartel to halifax, from whence I
                     shall be able to proceed to Quebeck, your Excellency will be better able to
                        jude of my present Emberassment when you consider the
                     inclos’d Memorial to Lord Amherst—I fancy your Excellency will on considering
                     it, find that the like has never been known to happen since the memory of man,
                     for an Officer, Commission to be sold without his leave, as a soldier labouring
                     under a state of suspense and considering myself Ill us’d, wishing for the
                     opportunity to convince not only my brother Officers & friends of the
                     propriety of my own conduct, but the Satisfaction it give my relations when
                     assur’d of the justness of my behavour is the only
                     appology I can make your Excellency for this presumtion if I succeed in my
                     request, am willing to sign my parole your Excellency may think proper to the
                     satisfaction of all concerned—I am with the greatest Respect your Excellencys
                     Most Obt Servt
                  
                     Thos Hill Prisoner
                  
                  
                     I beg leave to observe to Your Excellency that I have bills
                        to the amount of my Commission, which I can make no use of till I arrive at
                           Canda.
                  
                  
                Enclosure
                                    
                     
                        
                           October 1779
                        
                     
                     To the Rt Honbl. Lord Amherst Knight of the Bath and
                        Commander in Chief of his Majesty’s Land forces—The Memorial of Lieut. Thos
                        Hill of the 29 Regt of foot—Sheweth.
                     That your Memorialist in July 1772 purchas’d an Ensigncy,
                        & in Novr 1774 Lieutenantcy in his Majestys 29 Regt of foot—That in
                        July 1778 serving in the sd Regt then under the Command of Major Carleton at
                        Montreal in Canada, your Memorialist for the reasons & agreeable to
                        the conditions express’d in the Majors letter to Mr Bishop then agent to the
                        29 Regt a Coppy of wch is hereto annexed obtaind leave to come to England
                        that your Memorialist conformable to directions as he passed Through Quebeck
                        where Lt Colo. Carleton then was left a Resignation of his Commission as
                        Security in case of your Memorialist non complyance with the terms
                        prescribed, that after his arrival in London Sepr 1778, your Memorialist by
                        the assistance of his friends, lodged the requisite sum in the agents hands,
                        that on the 6 of April 1779 he embarked on board the three brothers
                        transport, for Canada with recruits for the twenty ninth Regt under his
                        Command, that when he reached Quebeck he found & it appears by the
                        Regimental Returns, that Ensign Blankley of the 31 Regt and at that time in
                        England, had been appointed in the Novr succeeding your Memorialist
                        departure from Canada, Let in the 29 his Room—that the
                        appointment had been made subject to the option of Ensign Blankley if he
                        wou’d except of the said Lieutenatcy, that your Memoralist finding himself
                        thus pecularly Circumstanced in Canada without Rank or pay, returnd to
                        England to solicit your Lordship protection &
                        direction, that he now learns that Ensign Blankly has not excepted the
                        Commission in the 29 Regt but has been promoted to a Lieutenantcy in the 31
                        Regt of foot.
                     
                     Extract of Major Carletons letter to Mr Bishop dated
                        Montreal, 19 of July 1778.
                     Lieut. Hill having Colo. Carletons leave to go home to settle
                        his affairs I enclose a list of his several debts the amount of which the
                        you’ll be so good as to stop out of the money he will recieve for his
                        Lieutenantcy and Capt. Monsell, will draw upon you for it so soon as you have
                        inform’d of it. If Mr Hills friends will pay the money for him into your
                        hands he will not Sell out, you will be so good as to give Capt. Monsell the
                        earliest intelligence that Cretns  may receive their money
                        as soon as possible.
                     
                     Mr Bishop informd Capt. Monsell the pay Master that Mr Hill’s
                        debts were paid, by letter, 16 of March 79 wch letter was received by Capt.
                        Monsell.
                  
                  
               